Citation Nr: 1714969	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL - (POSTPONED)

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971 in the United States Army, with service in Vietnam from July 31, 1970 to July 30, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The July 2010 statement of case (SOC) included a claim for service connection for bilateral hearing loss and a claim for a higher rating for tinea pedis with onychomycosis.  However, in his July 2010 VA Form 9, the Veteran limited his appeal to other issues.  Thus, the claim of service connection for bilateral hearing loss and a higher rating for tinea pedis with onychomycosis are not currently on appeal.

In his July 2010 VA Form 9, the Veteran also perfected appeals of claims for service connection for diabetes, peripheral neuropathy of the bilateral legs, and erectile dysfunction.  However, as the RO granted service connection for these disabilities in rating decisions of February 2013 and February 2016, they are no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2016, the Veteran appeared before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  However, as shown by the transcript, the merits of the appeal were not addressed.  Rather, the Veteran requested a postponement of the hearing so that he could review the claims file and consult with a representative prior to testifying on the merits of his claims.  

In this regard, the Board notes for future review of the record, that as substantive testimony was not taken and the merits of the appeal were not addressed by the undersigned in October 2016, should a future hearing take place, the procedural complications of Arneson v. Shinseki, 24 Vet. App. 379 (2011) have not been implicated.

The record contains a statement of the case (SOC) issued in February 2016 on six claims.  The Veteran did not perfect an appeal of these claims.  Thus, these issues are not currently on appeal and will not be addressed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Veteran requested VA to obtain his treatment records from the VA Medical Center in Houston, Texas.  No records were obtained in response to his request.  At present, the record contains only a five pages of VA treatment records dated from December 2012.  The Veteran's VA treatment records must be obtained.

VA examinations are also needed prior to appellate adjudication.  As for hypertension, the record is clear that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  See, e.g., DD Form 214.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  VA examinations have been conducted, but do not address whether the Veteran's hypertension may be related to his herbicide exposure.  An opinion on the matter of secondary service connection is also required as December 2012 and March 2013 VA examination reports contain conflicting findings.

As for peripheral neuropathy, a November 2014 VA examination report shows the Veteran does not have early onset peripheral neuropathy, indicating that presumptive service connection is not warranted.  However, an opinion should be obtained on the matter of direct service connection based on herbicide exposure.  The examiner should also provide an opinion on the matter of secondary service connection as the December 2012 VA examination report is somewhat unclear, and does not address both causation and aggravation.

As for tinnitus, a November 2008 VA examiner provided a negative nexus opinion based partly on the Veteran's report, at the time of the examination, that he did not recall when tinnitus began and he did not link his tinnitus to a specific acoustic trauma.  A further opinion is needed addressing the many lay contentions to the contrary, namely, that tinnitus began in service and is related to noise exposure.

Finally, at the October 2016 hearing, the Veteran did not testify as to the merits of his claims, and the hearing was postponed so that the Veteran could obtain a copy of his claims file.  On remand, the RO should ensure that the Veteran's request for a copy of the claims file is completed.  Thereafter, the matter of whether another hearing is desired should be clarified, and the hearing should be rescheduled if requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to identify all outstanding treatment records pertinent to the appeal. 

The RO must associate with the record copies of all VA treatment records pertaining to the Veteran from the VA Medical Center in Houston, Texas.

If there are records that cannot be obtained, VA's efforts must be documented for the record and the RO must comply with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination to address the etiology of his hypertension and peripheral neuropathy of the bilateral upper extremities.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

(A.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension or peripheral neuropathy of the bilateral upper extremities is related to service, including to his presumed exposure to herbicides.  In answering the question as to hypertension, the examiner must address the NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

(B.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension or peripheral neuropathy of the bilateral upper extremities were (a) caused or (b) aggravated (permanently worsened beyond normal progression) by his diabetes.  

The rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination to address the etiology of his tinnitus.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's tinnitus is related to service, including to his in-service noise exposure.

The rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

5.  Finally, ensure the Veteran is provided with a copy of the claims file, in accordance with his October 2016 request.

Thereafter, ask the Veteran whether he desires another Board hearing.  If so, schedule the hearing accordingly.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the claims must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




